Case 1:20-cv-03489-RMB Document 18 Filed 07/23/21 Page 1 of 13 PageID: 627



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


 T.W.,

                  Plaintiff,
                                         Civil No. 20-3489 (RMB)
      v.

 COMMISSIONER OF SOCIAL                  MEMORANDUM OPINION & ORDER
 SECURITY,

                  Defendant.


APPEARANCES

SHERRIL MARIE RECKORD
LEGAL SERVICES OF NEW JERSEY
100 METROPLEX DRIVE, SUITE 402
P.O. BOX 1357
EDISON, NEW JERSEY 08818

     On behalf of Plaintiff

NAOMI B. MENDELSOHN
SOCIAL SECURITY ADMINISTRATION
300 SPRING GARDEN STREET, SIXTH FLOOR
PHILADELPHIA, PENNSYLVANIA 19123

     On behalf of Defendant


RENÉE MARIE BUMB, United States District Judge

     This matter comes before the Court upon an appeal filed by

Plaintiff T.W., seeking judicial review of the final determination

of the Commissioner of the Social Security Administration (the

“Commissioner”    and   the    “SSA,”   respectively),     which    denied

Plaintiff’s applications for Social Security benefits. For the
 Case 1:20-cv-03489-RMB Document 18 Filed 07/23/21 Page 2 of 13 PageID: 628



reasons set forth herein, the Court will vacate the decision of

the Administrative Law Judge (“ALJ”) and remand for proceedings

consistent with this Opinion.

I.    PROCEDURAL HISTORY

      On July 6, 2016, Plaintiff protectively filed an application

for Social Security Disability benefits under Titles II and XVI of

the Social Security Act (the “Act”), alleging an onset date of

disability beginning May 15, 2010. [R. at 18.] The claims were

first    denied        on    August    27,       2016,    and    again     denied     upon

reconsideration on November 4, 2016. [Id.] On January 4, 2017,

Plaintiff filed a written request for a hearing before an ALJ.

[Id.] That hearing took place on November 15, 2018. [Id.] Plaintiff

was   represented       by    an    attorney,      Sherril      M.   Reckord,    at   that

hearing, at which the ALJ heard testimony from both Plaintiff and

Heather Mueller, an impartial vocational expert. [See R. at 32-63.]

      On December 20, 2018, the ALJ issued a decision denying

Plaintiff’s   claim          for   benefits,      based    upon      his   finding    that

Plaintiff was not disabled and could perform work in certain

occupations, such as laundry worker, labeler, and label coder.

[R. at 25.]       On    February      5,   2020,    the    Appeals     Council      denied

Plaintiff’s   request         for     review,     rendering      the   ALJ’s    decision

final.   [R. at 2-7.]          Plaintiff     now     seeks      this   Court’s      review

pursuant to 42 U.S.C. § 405(g).



                                             2
Case 1:20-cv-03489-RMB Document 18 Filed 07/23/21 Page 3 of 13 PageID: 629



II.   STANDARD OF REVIEW

      When reviewing a final decision of an ALJ with regard to

disability    benefits,   a   court   must   uphold   the    ALJ’s   factual

decisions if they are supported by “substantial evidence.” Hess v.

Comm’r of Soc. Sec., 931 F.3d 198, 208 n.10 (3d Cir. 2019);

42 U.S.C.    §§   405(g), 1383(c)(3).     “Substantial      evidence”   means

“more than a mere scintilla. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Cons.

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Albert Einstein

Med. Ctr. v. Sebelius, 566 F.3d 368, 372 (3d Cir. 2009).

      In addition to the “substantial evidence” inquiry, the court

must also determine whether the ALJ applied the correct legal

standards. See Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.

1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000). The

Court’s review of legal issues is plenary. Hess, 931 F.3d at 208

n.10 (citing Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359

(3d Cir. 2011).

      The Social Security Act defines “disability” as the inability

“to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than twelve months.”

42 U.S.C. § 1382c(a)(3)(A).      The Act further states,

                                      3
Case 1:20-cv-03489-RMB Document 18 Filed 07/23/21 Page 4 of 13 PageID: 630



     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The   Commissioner   has   promulgated   a   five-step,   sequential

analysis for evaluating a claimant’s disability, as outlined in

20 C.F.R. § 404.1520(a)(4)(i-v). The claimant bears the burden of

proof at steps one through four, whereas the Commissioner bears

the burden of proof at step five. Hess, 931 F.3d at 201. Recently,

the Third Circuit described the ALJ’s role in the Commissioner’s

inquiry at each step of the analysis:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity.” 20 C.F.R.
     §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is
     not disabled. Id. Otherwise, the ALJ moves on to step
     two.

     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities[.]” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations.” [Smith v. Comm’r

                                    4
Case 1:20-cv-03489-RMB Document 18 Filed 07/23/21 Page 5 of 13 PageID: 631



     of Soc. Sec.], 631 F.3d [632, 634 (3d Cir. 2010)]. If
     the claimant’s impairments do, he is disabled. 20 C.F.R.
     §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If they do
     not, the ALJ moves on to step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
     his “past relevant work.” Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). A claimant’s “[RFC] is the most [he]
     can still do despite [his] limitations.” Id. §§
     404.1545(a)(1), 416.945(a)(1). If the claimant can
     perform his past relevant work despite his limitations,
     he   is  not   disabled.  Id.   §§  404.1520(a)(4)(iv),
     416.920(a)(4)(iv). If he cannot, the ALJ moves on to
     step five.

     At step five, the ALJ examines whether the claimant “can
     make an adjustment to other work[,]” considering his
     “[RFC,] . . . age, education, and work experience.” Id.
     §§     404.1520(a)(4)(v),     416.920(a)(4)(v).     That
     examination typically involves “one or more hypothetical
     questions posed by the ALJ to [a] vocational expert.”
     Podedworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984).
     If the claimant can make an adjustment to other work, he
     is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),
     416.920(a)(4)(v). If he cannot, he is disabled.

Hess, 931 F.3d at 201–02 (some alterations omitted).

III. FACTUAL BACKGROUND

     The Court recites only the facts that are necessary to its

determination on appeal, which is narrow. Plaintiff, who was born

on August 20, 1970, was 39 years old on the alleged onset date of

May 15, 2010. [See R. at 20, 24.] She was 48 years old at the time

of her administrative hearing on November 15, 2018. [See R. at 32,

36.] Plaintiff meets the insured status requirements of the Social

Security Act through September 30, 2013, meaning that she must

establish disability on or before that date to be entitled to


                                    5
Case 1:20-cv-03489-RMB Document 18 Filed 07/23/21 Page 6 of 13 PageID: 632



benefits. [See R. at 18.]

     A.        Plaintiff’s Educational and Work History

     Plaintiff        completed     high    school.      [R.    at    217.]    The   ALJ

determined that Plaintiff’s past relevant work was semi-skilled,

as a library assistant. [R. at 24.] She has not engaged in

substantial gainful activity since the alleged onset date of May

15, 2010. [R. at 20.]

     B.        Plaintiff’s Medical History

     Plaintiff        suffers   from     major    depressive         disorder,   panic

disorder with agoraphobia, alcohol dependence in remission, and

obesity. [R. at 20.] She first received drug and alcohol recovery

treatment       in    May   2010.   In     the    time    since,       she    sometimes

self-medicated with alcohol for the symptoms she suffered as a

result    of    her   other   conditions.        [See    R.    at    38,   52-53.]   She

eventually lost her driver’s license as a result of driving while

intoxicated, though she had been sober for three years by the time

of the hearing. [R. at 38-39.] She also took medications including

Zoloft, Xanax, Vistaril, Abilify, and trazadone. [See R. at 47,

51-52.] She also receives one-on-one therapy monthly and sees a

psychiatrist every other month. [R. at 46.] The ALJ noted a gap in

her treatment history, however; after seeking treatment from her

primary care provider up to February 2012, Plaintiff did not seek

further treatment until June 2015. [R. at 23.] The ALJ noted that

this is “well after the expiration of her insured status.” [Id.]

                                           6
Case 1:20-cv-03489-RMB Document 18 Filed 07/23/21 Page 7 of 13 PageID: 633



However, in the time since the alleged onset date, Plaintiff’s

care team has adjusted her medicinal regimen on various occasions,

to some success. [See R. at 23-24.]

     C.   The ALJ’s Decision

     At step one, the ALJ found that Plaintiff had not engaged in

gainful activity since the alleged onset date of May 15, 2010. [R.

at 20.]

     At step two, the ALJ found that Plaintiff suffered from the

following severe impairments: major depressive disorder, panic

disorder with agoraphobia, alcohol dependence in remission, and

obesity. [Id.]

     At step three, the ALJ found that Plaintiff did not suffer an

impairment or combination of impairments that met or medically

equaled the severity of any Listing. [R. at 20-22.]

     At step four, the ALJ found that Plaintiff had the RFC

     to perform a full range of work at all exertional levels.
     [The ALJ] identified non-exertional limitations that
     included occasional climbing of ramps and stairs, and no
     climbing of ladders, ropes, or scaffolds. She cannot
     work at unprotected heights or around moving mechanical
     parts. She cannot operate a motor vehicle as part of her
     job duties. [Plaintiff] is further limited to performing
     simple, routine, and repetitive tasks, but not as a
     production rate pace (e.g. assembly line work). She can
     make only simple work-related decisions. She can respond
     appropriately to supervisors, coworkers, occasionally
     and the public on an occasional basis.

[R. at 22.] The ALJ also found that Plaintiff was “unable to

perform any past relevant work” due to her RFC. [R. at 24.]


                                    7
 Case 1:20-cv-03489-RMB Document 18 Filed 07/23/21 Page 8 of 13 PageID: 634



      At step five, the ALJ found that “there are jobs that exist

in significant numbers in the national economy [that Plaintiff]

can   perform.”     [R.    at   25.]     Therefore,      the   ALJ   concluded      that

Plaintiff “has not been under a disability, as defined in the

Social Security Act, from May 15, 2010, through the date of this

decision.” [Id.]

IV.   DISCUSSION

      Plaintiff raises two arguments in support of remanding this

case. First, she argues that the ALJ’s RFC determination was

erroneous for two reasons. Second, she argues that the ALJ’s step

five determination was erroneous given certain testimony from the

vocational expert (“VE”). The Court will address each argument in

turn.

      A.    RFC determination

      Plaintiff argues that the ALJ “failed to properly evaluate

and   determine     [P]laintiff’s         [RFC]    in   violation      of   20   C.F.R.

§§ 404.1520(e)      and    416.920(e)       by    failing      to   include   all    the

documented impairments and limitations in his residual functional

capacity findings.” [Docket No. 13, at 12.] Plaintiff points to

two alleged errors that the ALJ made. First, Plaintiff argues that

the ALJ “did not account for time off task due to [P]laintiff’s

limitations    in    the    area    of    concentration,        persistence[,]       and

pace.” [Id.] Second, Plaintiff argues that the ALJ “did not account

for     unscheduled       workday        absences       due    to    limitation       in

                                           8
 Case 1:20-cv-03489-RMB Document 18 Filed 07/23/21 Page 9 of 13 PageID: 635



[P]laintiff’s     ability     to     maintain     regular        attendance      and

punctuality.” [Id. at 14.]

     Plaintiff’s arguments about the RFC determination boil down

to a disagreement with the ALJ’s analysis, rather than legal error.

The ALJ explicitly addressed Plaintiff’s arguments about time

off-task and unscheduled absences in his decision. [R. at 22-24.]

The ALJ wrote, “Ms. Reckord further urged that I find [Plaintiff]

disabled . . . due to an inability to meet basic needs of work due

to . . . time off-task more than 15% of the day, or absences of

more than two days per month.” [R. at 23.] “[H]owever,” the ALJ

continued, “no source in the record endorsed these limitations.”

[Id.]

     The ALJ then discussed in some detail the symptoms that

Plaintiff alleged she was suffering, before determining that her

“statements concerning the intensity, persistence[,] and limiting

effects of these symptoms are not entirely consistent with the

medical    evidence    and   other    evidence       in   the    record.”     [Id.]

Specifically,    the   ALJ   found    that   Plaintiff’s        statements       were

“inconsistent    because     the   medical      evidence     supports      overall

improvement with psychiatric medication management and therapy.”

[Id.] The ALJ cited various specific examples from the record that

contradicted Plaintiff’s arguments and testimony. [R. at 23-24.]

     The   ALJ   afforded    the     opinions   of    Drs.      Winifred    Ju   and

Alexander Golin “great weight.” [R. at 24.] However, Plaintiff

                                       9
Case 1:20-cv-03489-RMB Document 18 Filed 07/23/21 Page 10 of 13 PageID: 636



argues that the ALJ did not adequately consider certain aspects of

those opinions. Specifically, Plaintiff cites forms in which both

doctors indicated that Plaintiff was “[m]oderately limited” in her

“ability to maintain attention and concentration for extended

periods” and that she was “[m]oderately limited” with respect to

attendance and punctuality. [See Docket No. 13, at 13 (citing R.

at 72, 111.] The ALJ, Plaintiff argues, should have given these

sections more weight in determining her RFC.

     This argument fails for two reasons. First of all, this

portion of the doctors’ opinions “is merely a worksheet” that “does

not constitute the RFC assessment.” Smith v. Comm’r of Soc. Sec.,

631 F.3d 632, 636 (3d Cir. 2010). The Third Circuit has held “that

ALJs are not required to give any weight to these fill-in-the-blank

and checklist portions of RFC assessments and that their focus

instead should be on the narrative portions of the assessments

where the medical experts expound their opinions.” Wise v. Comm’r

of Soc. Sec., 626 F. App’x 357, 360 (3d Cir. 2015). Therefore,

assuming arguendo that the ALJ completely ignored these sections

of the doctors’ opinions, doing so was not in error.

     Moreover,    the   ALJ   adequately   considered     the   “narrative

portions” of the doctors’ assessments, as Wise requires. In fact,

the ALJ’s RFC and the doctors’ narrative portions were almost

identical. Dr. Golin indicated that “there [was] no mention of any

significant deficits in memory or concentration”; that Plaintiff’s

                                    10
Case 1:20-cv-03489-RMB Document 18 Filed 07/23/21 Page 11 of 13 PageID: 637



“memory [was] fair”; and that Plaintiff was “able to understand

and remember adequately to perform simple 1 to 2 step work-like

instructions/procedures, maintain attention/persist for up to a

two hour segment, adequately get along with others, and adequately

adjust to changes in a routine work setting.” [R. at 73 (cleaned

up).] Dr. Ju agreed with Dr. Golin’s analysis. [R. at 111.]

     Contrary to Plaintiff’s assertions, it is clear that the ALJ

properly utilized the doctors’ opinions in accordance with Third

Circuit precedent, and that any argument that the ALJ failed to do

so is belied by what is contained in the opinions themselves.

Therefore,   the   ALJ’s   analysis   satisfied    the   Third   Circuit’s

requirement of “a fact-specific ‘valid explanation’ approach” to

determining a claimant’s RFC. Hess, 931 F.3d at 212 (quoting

Ramirez v. Barnhart, 372 F.3d 546, 555 (3d. Cir. 2004)). Therefore,

the Court will not remand this case on that basis.

     B.    Step five determination

     Next, Plaintiff argues that the ALJ “failed to meet his step

[five] burden by failing to find [P]laintiff disabled when a

vocational expert testified that an individual with [P]laintiff’s

limitations would not be able to retain employment.” [Docket No.

13, at 17.] Specifically, Plaintiff argues that the ALJ ignored

the VE’s testimony that an individual who “could tolerate only

occasional contact with a supervisor in the first 30 days of

employment” would be unable to sustain employment. [Id. at 17

                                    11
Case 1:20-cv-03489-RMB Document 18 Filed 07/23/21 Page 12 of 13 PageID: 638



(citing R. at 61-62).] Plaintiff argues that the ALJ’s finding

that Plaintiff could “respond appropriately to superiors” only

“occasionally” — which “means occurring from very little up to

one-third of the time,” see SSR 85-10, 1983 SSR LEXIS 30 — combined

with the VE’s testimony means that Plaintiff is disabled. [See

Docket    No.   13,   at   19.]    However,     Plaintiff    contends,    the    ALJ

“completely     overlooked        or   ignored”    that   aspect   of    the    VE’s

testimony and provided no reason for doing so.

     This Court agrees that the ALJ’s decision does not mention

that aspect of the VE’s testimony at all. Moreover, given the

nature of the VE’s testimony, the ALJ’s potential oversight cannot

be said to have been harmless. While it may be that the ALJ had a

legitimate      reason     for    discounting     this    aspect   of    the    VE’s

testimony, this Court is in no position to speculate about that,

as the ALJ’s decision itself provided no guidance on the issue.

[See R. at 25.]

     “The Third Circuit has held that access to the Commissioner’s

reasoning is [] essential to a meaningful court review.” Sanford

v. Comm’r of Soc. Sec., No. 13-0366 (NLH), 2014 U.S. Dist. LEXIS

41910, at *5 (D.N.J. Mar. 28, 2014) (citing Gober v. Matthews, 574

F.2d 772, 776 (3d Cir. 1978)). The Court cannot determine on the

present    record     whether     the   ALJ’s     decision   was   supported      by

substantial evidence because it presently lacks the requisite

access to the ALJ’s reasoning. It may well be the case that the

                                         12
Case 1:20-cv-03489-RMB Document 18 Filed 07/23/21 Page 13 of 13 PageID: 639



ALJ will arrive at the same decision. At this juncture, however,

the ALJ must provide additional explanation for the decision.

Therefore, the Court will remand on that issue.

V.   CONCLUSION

     ACCORDINGLY, it is on this       22nd   day of   July   2021,

     ORDERED that the decision of the Administrative Law Judge is

VACATED and the case is REMANDED for further proceedings consistent

with this Memorandum Opinion; and it is further

     ORDERED that the Clerk of the Court shall CLOSE THIS CASE.


                            s/Renée Marie Bumb
                            RENÉE MARIE BUMB
                            United States District Judge




                                    13
